DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US Pub. 2018/0060651 A1, hereinafter “KIM”).

Claim 1: KIM discloses A head wearable display (HWD) (“KIM”, Fig. 1, [0054], head mounted display apparatus 100; Fig. 3, [0137]) comprising: 
an element configured to be worn on a head of a user (“KIM”, Fig. 1, [0054], head mounted display apparatus 100; Fig. 3, [0137]); 
(“KIM”, [0057]-[0059]; Fig. 2, [0120]; Fig. 3, [0140]-[0142], sensing unit 110); 
a photon detector disposed with the element and configured to receive light reflected from at least a second portion of the head (“KIM”, [0060], Fig. 2, [0120]); the sensing unit 110 includes the photodiode receives lights reflects from a portion of the head, the photodiode construes as a photon detector); 
one or more processors coupled to a non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by the one or more processors (“KIM”, [0097], Fig. 1, processing unit 140), cause the one or more processors to: 
cause the illuminator to project the light toward the portion of the head;
receive information from the photon detector; and determine a facial expression of the user based at least on the information from the photon detector (“KIM”, [0079], [0164], [0175-[0177], determine a facial expression of the user based on the sensing units).

Claim 2: KIM discloses the HWD of claim 1, wherein the portion of the head and the second portion of the head overlap at least partially (“KIM”, [0118]-[0120]).Claim 3: KIM discloses the HWD of claim 1, further comprising more than one photon detector, wherein the more than one photon detectors are arranged in an array and configured to receive light reflected from respective portions of the head (“KIM”, [0065]-[0066], Fig. 3, wherein each sensing unit includes a photon detector for receiving light from respective portion of the face).Claim 4: KIM discloses the HWD of claim 3, wherein to determine the facial expression, the non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by the one or more processors, cause the one or more processors to further receive information from each of the more than one photon detectors (“KIM”, [0065]-[0066], Fig. 3, wherein each sensing unit includes a photon detector for receiving light from respective portion of the face).Claim 5: KIM discloses the HWD of claim 1, further comprising more than one illuminator, wherein the more than one photon detectors are arranged in an array and each configured to emit light with spatially encoded characteristics toward respective portions of the head (“KIM”, [0140]-[0142], Fig. 3, due to the spatial distances between the sensing units, it is considered that the light is emitted with spatially encoded characteristic).Claim 6: KIM discloses the HWD of claim 5, wherein the information from the photon detector comprises characteristics of the light received by the photon detector (“KIM”, [0126]), and wherein the element is a glass frame or a housing (“KIM”, Fig. 3, [0138], the head mounted display apparatus 100 may take the form of glasses).
Claim 7: KIM discloses the HWD of claim 6, wherein the first and second portions of the head are on one side of a nose of the user (“KIM”, [0078], Fig. 3 and 4).
Claim 8: KIM discloses A facial tracking device (“KIM”, Fig. 1, [0054], head mounted display apparatus 100; Fig. 3, [0137]) comprising: 
an illuminator configured to emit light toward at least a portion of a face of a user (“KIM”, [0057]-[0059]; Fig. 2, [0120]; Fig. 3, [0140]-[0142], sensing unit 110 includes light emitter and light receiver);
a photon detector configured to receive light reflected from at least a second portion of the face (“KIM”, [0057]-[0059]; Fig. 2, [0120]; Fig. 3, [0140]-[0142], sensing unit 110 includes light emitter and light receiver); and 
a processor configured to: receive information regarding the characteristics of light detected by the photon detector; and determine a facial expression of the face based on the characteristics of light detected by the photon detector (“KIM”, [0079], [0164], [0175]-[0177], determine a facial expression of the user based on the sensing unit).
Claim 9: KIM discloses the facial tracking device of claim 8, further comprising circuitry configured to indicate a facial expression of the face based on characteristics of light received by the photon detector (“KIM”, Fig. 3, [0079], [0164]).Claim 10: KIM discloses the facial tracking device of claim 9, wherein the circuitry comprises a winner take all circuit configured to output a signal to the processor that is indicative of the facial expression of the face to the processor (“KIM”, [0126]-[0128]).Claim 11: KIM discloses the facial tracking device of claim 8, further comprising more than one photon detector, wherein the more than one photon detectors are arranged in an array and configured to receive light reflected from respective portions of the head (“KIM”, [0065]-[0066], Fig. 3, wherein each sensing unit includes a photon detector for receiving light from respective portion of the face).Claim 12: KIM discloses the facial tracking device of claim 11, wherein the respective portions of the head are all located on a first side of a nose of the face, and wherein the facial tracking device further comprises: a second illuminator emit light toward at least a portion of a second side of the face; a second set of more than one photon detectors, wherein the second set is arranged in a second array and configured to receive light reflected from respective portions of the second side of the face (“KIM”, [0065]-[0066], Figs. 3 and 4, [0140]-[0142]).Claim 13: KIM discloses the facial tracking device of claim 12, wherein to determine the facial expression the processor is further configured to receive information regarding characteristics of the light from the more than one photon detectors and the second set of the more than one photon detectors (“KIM”, [0126]-[0128]).Claim 14: KIM discloses the facial tracking device of claim 8, wherein the portion of the face and the second portion of the face overlap at least partially (“KIM”, [0118]-[0120]).Claim 15: KIM discloses the facial tracking device of claim 8, wherein characteristics of (“KIM”, [0140]-[0142], Fig. 3, due to the spatial distances between the sensing units, it is considered that the light is emitted with spatially encoded characteristic).
Claim 16: Claim 16 is directed to A method of tracking a facial expression of a user for implementing the method steps of claim 1. Therefore, claim 16 is rejected under similar rationale.
Claim 17: KIM discloses the method of claim 16, wherein turning on the illuminator further comprises turning on multiple illuminators of the facial tracking system such that each of the multiple illuminators project a light having different characteristics toward respective portions of the face (“KIM”, [0154], Fig. 3).Claim 18: KIM discloses the method of claim 17, wherein the determining the facial expression further comprises reconstructing an image of at least a portion of the face based on the information from the photon detector (“KIM”, [0154], Fig. 3).Claim 19: KIM discloses the method of claim 16, wherein receiving the information from the photon detector further comprises receiving, via the facial tracking system, information from multiple photon detectors, wherein each of the multiple photon detectors are configured to receive light from respective portions of the face (“KIM”, [0065]-[0066], Figs. 3 and 4, [0140]-[0142]).Claim 20: KIM discloses the method of claim 19, wherein the determining the facial expression further comprises reconstructing an image of at least a portion of the face based on the information from the multiple photon detectors “KIM”, [0065]-[0066], Figs. 3 and 4, [0140]-[0142]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0107275 (CHEN) — pertaining to techniques of detecting of facial expression.
US 2018/0149864 (Gibbs) — discloses Head mounted display for detecting of facial expression.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.